DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 02-19-2021; consequently, claim(s) 1-20 is/are pending. This application is a 371 of PCT/US18/48358 08/28/2018.

Information Disclosure Statement
The information disclosure statement submitted on 02-19-2021 has been considered by the office and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.
 
Step 1 asks: Is the claim to a process, machine, manufacture or composition of matter?
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claim(s) 1-20 describe(s) a “method” and “system”.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A prong 1 asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
Step 2A prong 2 asks: If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Step 2A prong 1 asks: Claims 1 recite(s) “… a plurality of transactions…. Analyzing … transactions … determining … purchase amount … associating … with a loyalty program …  determining … actual purchase amount qualifies for a real time offer …generating … real time offer …”, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated category of certain methods of organizing human activity, a parent of concepts encompassing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
Step 2A prong 2: This judicial exception is not integrated into a practical application because the additional limitation element(s) of “fuel pump [forecourt controller] … personal device …. ” does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, the aforementioned use case a personal device’s mobile application infrastructure and conventional business practice performed via pattern recognition applications of artificial intelligence’s machine learning.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   In other words, the only additional elements in said claim(s) is some form of computer components recited at a high-level of generality (i.e., generic computer device, and processor performing a generic computer function of processing data, receiving from and to  transmitting data, i.e., mere data gathering  such that is amount no more adding the work “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  
Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
As discussed with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A prong 2.  Reevaluating here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106 (d)(II) indicted that mere receipt or transmission  data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   For these reasons, there is no inventive concept in the claim and thus claims are ineligible.
Therefore, Applicant’s claimed invention is directed to a judicial exception.   







Dependent Claims
Dependent claims 2-6, 8-11 and 13-20 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-8 and 10-34 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    

2. The method of claim 1, further comprising receiving, via the fuel pump,
payment instrument credentials. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)





3. (Currently Amended) The method of claim [[3]] g, wherein receiving the payment
instrument credentials comprises receiving a personal account number of the purchaser
and a code associated with authorizing the transaction. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

4. The method of claim 1, wherein the offer is a discount on the purchase of the fuel based on redemption of points accrued in the loyalty program. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

5. (Currently Amended) The method of claim 1, wherein the offer is application of new
points based on the purchase amount to tAe f! loyalty program account of the purchaser. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

6. The method of claim 1, wherein the offer is application of new points based on a count of qualifying purchases. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)


8. The system of claim 7, wherein the loyalty platform is programmed to
generate an instruction to the processor that generates a new transaction related to an
adjustment applied to the originally received fuel purchase transaction. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

9. The system of claim 7, wherein the loyalty platform includes a database that stores user value associated with the user reward program account. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

10. The system of claim 7, wherein the comparator of the processor uses a pattern database to select the one transaction of the plurality of transactions by
matching a stored pattern to a pattern received in the actual fuel purchase amount. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

11. The system of claim 7, wherein the comparator examines transactions for a
symbols indicative of the actual fuel purchase amount. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

13. The computer-implemented method of claim 12, wherein analyzing each of the
plurality of transactions to identify at least an actual transaction and a test transaction includes examining each of the plurality of transactions for one or more symbols indicative of an actual transaction. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)


14. The computer-implemented method of claim 12, wherein analyzing each of the plurality of transactions to identify at least an actual transaction and a test transaction includes applying artificial intelligence to determine whether each of the plurality of transactions is an actual transaction or a test transaction. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

15. The computer-implemented method of claim 12, wherein the one or more offers for
selection provided at the user device at least include an offer to apply points to the reward account of the purchaser, and an offer to apply points to reduce the actual purchase amount associated with the single purchase. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

16. The computer-implemented method of claim 12, wherein the single purchase is associated with a purchase of fuel at a fuel pump. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

17. The computer-implemented method of claim 16, wherein analyzing each of the plurality of transactions to identify at least an actual transaction and a test transaction includes applying a surveillance system at the fuel pump to determine when fueling is complete and correlating the completion of fueling with the actual transaction. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

18. The computer-implemented method of claim 12, wherein the one or more offers are provided at a user interface of the user device. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

19. The computer-implemented method of claim 12, wherein the one or more offers are provided as a voice message at the user device. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

20. The computer implemented method of claim 12, further comprising receiving the message at the processor from the loyalty platform, and generating an update to the actual transaction in real time based on the selection. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)
	
Thus, based on the detailed analysis above, claim(s) 1-20 is/are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0106196) in view of Ding (US 2014/0324699).

Regarding claim(s) 1, Williams discloses: A method of generating an offer in a fuel dispensing environment, the method comprising:
receiving a plurality of transactions associated with a single purchase of fuel at a fuel pump, each of the plurality of transactions having a purchase amount and an identifier associated with the purchaser (i.e., receiving a purchase amount such a transaction limit, and an identifier such as a payment card); [FIG 5, ¶¶38-39]

associating the purchaser with a loyalty program using the identifier associated with the purchaser (i.e., determining a loyalty program in association with a payment card); [¶29: accrual of points in a loyalty program based on usage of a payment mechanism associated with a mobile device]

determining if the actual purchase amount qualifies for a real time offer linked to the loyalty program (i.e., based on loyalty status, associated with tracked loyalty status/points, determining an immediate fuel discount); [¶32]

responsive to the actual purchase amount qualifying for the real time offer, determining a personal device associated with the purchaser; [Having determined that loyalty status confers an immediate discount, as depicted in ¶32, providing automatic and immediate discount that are communicated to the loyalty system prior to the termination of a fuel dispensing operation as depicted in ¶¶33-36]

generating a message and user interface formatting related to the real time offer; [Having determined that loyalty status confers an immediate discount, as depicted in ¶32, providing automatic and immediate discount that are communicated to the loyalty system prior to the termination of a fuel dispensing operation as depicted in ¶¶33-36 – allowing a consumer to select “accept[] the discount” offered]

sending the message to the personal device associated with the purchaser; [¶33]and 

receiving a response to the message corresponding to the offer prior to settlement of the plurality of transactions associated with the single purchase of fuel at the fuel pump (i.e., receiving a user’s selection of a promotional discount associated with a transaction prior to the conclusion of the transaction); [¶33: receiving, on a consumer user’s smartphone device, an “accept[ance] [of a] discount (such as by clicking a “button” on the smart phone screen)”]

Regarding [a]-[i], Williams discloses identifying an actual transaction, including when fueling is complete and correlating completion of fueling with the actual transaction; [As depicted in ¶42, “once the transaction is complete, an indication thereof [correlation signal information of said complet[ion]”, is “sent to [a] cloud server” based on, as depicted in ¶56, “pump electronics provid[ing] information regarding the volume and monetary amount of fuel that was dispensed”, said signal provided by a surveillance system at the pump including a “sniffer”]

Williams does not explicitly disclose, as disclosed by Ding:
analyzing characteristics of each of the plurality of transactions for symbols indicative of an actual purchase amount (i.e., analyzing patterns by applying artificial intelligence); [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
determining the actual purchase amount from a one of the plurality of transactions having one or more symbols indicative of the actual purchase amount; [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams, to include the advertisements such as coupons or mailers within a augmented or virtual reality context, at a physical location [a]-[i], as taught by Ding, to optimally match real-time promotional discount offers to present to a consumer user before the conclusion of a transaction. [¶¶32-33, 39]

Regarding claim(s) 2, the combination of Williams and Ding discloses: The method of claim 1. Williams discloses: further comprising receiving, via the fuel pump, payment instrument credentials (i.e., employing a fuel pump dispenser’s user interface for facilitating a fuel transaction).[¶53: a “customer is able to conduct a fueling transaction using either the [fuel] dispenser’s existing user interface (card reader, PIN pad, etc.) or the mobile payment functionality”] 

Regarding claim(s) 3, the combination of Williams and Ding discloses: The method of claim 2. Williams discloses: wherein receiving the payment instrument credentials comprises receiving a personal account number of the purchaser and a code associated with authorizing the transaction (i.e., possessing a interface for entering a “PIN” or code associated with a transaction). [¶53: a “customer is able to conduct a fueling transaction using either the [fuel] dispenser’s existing user interface (card reader, PIN pad, etc.) or the mobile payment functionality”]

Regarding claim(s) 4, the combination of Williams and Ding discloses: The method of claim 1. Williams discloses: wherein the offer is a discount on the purchase of the fuel based on redemption of points accrued in the loyalty program (i.e., tracking a loyalty program and according “immediate fuel discount” based on said tracking). [¶32]

Regarding claim(s) 5, the combination of Williams and Ding discloses: The method of claim 1. Williams discloses: wherein the offer is application of new points based on the purchase amount to a loyalty program account of the purchaser (i.e., real-time tracking of available real-time “services”, including offers provided through “media content”, including “promotions”, associated with a loyalty program and based on said tracking). [¶33: “promotions, such as coupons or advertisements”, provided at an opportune time, a time before conclusion of a fueling transaction such a “during the fueling transaction”]









Regarding claim(s) 6, the combination of Williams and Ding discloses: The method of claim 1. Williams discloses: wherein the offer is application of new points based on a count of qualifying purchases. (i.e., real-time tracking of available real-time “services”, including offers provided through “media content”, including “promotions”, associated with a loyalty program and based on said tracking, wherein said tracking is based on qualifying purchases or “levels of rewards” for which a consumer may be “entitled”). [¶33: “promotions, such as coupons or advertisements”, provided at an opportune time, a time before conclusion of a fueling transaction such a “during the fueling transaction”, wherein a consumer has accumulated “levels of rewards [including points]” for which the consumer is “entitled”]












Regarding claim(s) 7, Williams discloses: A system for processing rewards in a fuel dispensing environment comprising: 
a fuel pump having a user interface and a card acceptance device; [¶48-[¶48-49: forecourt controller, and personal mobile device, as depicted in ¶¶39-40, with a user interface and acceptance card]
a forecourt controller coupled to the fuel pump, the forecourt controller generating a plurality of transactions for a single fuel purchase; [¶48-49: forecourt controller]
a processor that receives transactions from the forecourt controller, the processor including a comparator that selects one transaction of the plurality of transactions, the one transaction having data representing an actual fuel purchase amount and a payment instrument number associated with a user; [identifying an actual transaction, including when fueling is complete and correlating completion of fueling with the actual transaction - as depicted in ¶42, “once the transaction is complete, an indication thereof [correlation signal information of said complet[ion]”, is “sent to [a] cloud server” based on, as depicted in ¶56, “pump electronics provid[ing] information regarding the volume and monetary amount of fuel that was dispensed”, said signal provided by a surveillance system at the pump including a “sniffer”]




a loyalty platform coupled to the processor, the loyalty platform including a processing device and physical memory for generating a user interface for presentation of reward program options related to the fuel purchase on a personal device associated with the user (i.e., receiving a user’s selection of a promotional discount associated with a transaction prior to the conclusion of the transaction); [¶33: receiving, on a consumer user’s smartphone device, an “accept[ance] [of a] discount (such as by clicking a “button” on the smart phone screen)”] and

an application program executing on the personal device of the user, the application program presenting the user interface that displays the reward program options received from the loyalty platform and returns a user instruction for managing the transaction at the loyalty platform; [¶33: receiving, on a consumer user’s smartphone device, an “accept[ance] [of a] discount (such as by clicking a “button” on the smart phone screen)”]

Regarding [c], Williams does not disclose, as disclosed by Ding a comparator that selects (i.e., analyzes characteristics of a plurality of transactions in order to determine the difference between a test and non-test transaction, consistent with Applicant’s specification, ¶23); [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams, to include the advertisements such as coupons or mailers within a augmented or virtual reality context, at a physical location [a]-[e], as taught by Ding, to optimally match real-time promotional discount offers to present to a consumer user before the conclusion of a transaction. [¶¶32-33, 39]

Regarding claim(s) 8, the combination of Williams and Ding discloses: The system of claim 7. Williams discloses: wherein the loyalty platform is programmed to generate an instruction to the processor that generates a new transaction related to an adjustment applied to the originally received fuel purchase transaction (i.e., generating instructions to provide immediate discounts to a consumer adjusting an original transaction amount to a new price amount based on accepting a real-time discount). [¶33] 

Regarding claim(s) 9, the combination of Williams and Ding discloses: The system of claim 7. Williams discloses: wherein the loyalty platform includes a database that stores user value associated with the user reward program account (i.e., storing/accruing user loyalty information). [¶29]





Regarding claim(s) 10, the combination of Williams and Ding discloses: The system of claim 7. Ding discloses: [a]: wherein the comparator of the processor uses a pattern database to select the one transaction of the plurality of transactions by matching a stored pattern to a pattern received in the actual fuel purchase amount (i.e., employing machine learning techniques). [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams, to include the advertisements such as coupons or mailers within a augmented or virtual reality context, at a physical location [a], as taught by Ding, to optimally match real-time promotional discount offers to present to a consumer user before the conclusion of a transaction. [¶¶32-33, 39]









Regarding claim(s) 11, the combination of Williams and Ding discloses: The system of claim 7. Ding discloses: [a]: wherein the comparator examines transactions for a symbols indicative of the actual fuel purchase amount (i.e., using pattern recognition of machine learning for determination of whether a transaction is a test or non-test transaction). [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams, to include the advertisements such as coupons or mailers within a augmented or virtual reality context, at a physical location [a], as taught by Ding, to optimally match real-time promotional discount offers to present to a consumer user before the conclusion of a transaction. [¶¶32-33, 39]









Regarding claim(s) 12, Williams discloses: A computer-method of generating an offer, the method comprising: 
receiving, at a processor of a payment system, a plurality of transactions associated with a single purchase of a purchaser(i.e., receiving a purchase amount such a transaction limit, and an identifier such as a payment card); [FIG 5, ¶¶38-39]

forwarding the transaction details associated with the actual transaction from the processor to a loyalty platform (i.e., based on loyalty status, associated with tracked loyalty status/points, determining an immediate fuel discount); [¶32]

receiving, at the loyalty platform, the transaction details associated with the actual transaction (i.e., determining a loyalty program in association with a payment card); [¶29: accrual of points in a loyalty program based on usage of a payment mechanism associated with a mobile device]

identifying, at the loyalty platform, a reward account of the purchaser based on the payment instrument information, the reward account being associated with a reward program; [Having determined that loyalty status confers an immediate discount, as depicted in ¶32, providing automatic and immediate discount that are communicated to the loyalty system prior to the termination of a fuel dispensing operation as depicted in ¶¶33-36]

determining, at the loyalty platform, whether the actual transaction qualifies for one or more offers associated with the reward program; [Having determined that loyalty status confers an immediate discount, as depicted in ¶32, providing automatic and immediate discount that are communicated to the loyalty system prior to the termination of a fuel dispensing operation as depicted in ¶¶33-36 – allowing a consumer to select “accept[] the discount” offered]

responsive to determining that the actual transaction qualifies for the one or more offers, communicating a message from the loyalty platform to a user device of the purchaser providing the one or more offers for selection; [Having determined that loyalty status confers an immediate discount, as depicted in ¶32, providing automatic and immediate discount that are communicated to the loyalty system prior to the termination of a fuel dispensing operation as depicted in ¶¶33-36 – allowing a consumer to select “accept[] the discount” offered]

receiving, at the loyalty platform, a selection from the user device related to the one or more offers (i.e., receiving a user’s selection of a promotional discount associated with a transaction prior to the conclusion of the transaction); [¶33: receiving, on a consumer user’s smartphone device, an “accept[ance] [of a] discount (such as by clicking a “button” on the smart phone screen)”] and



communicating a message from the loyalty platform to the processor according to the selection to execute the selection in real time prior to settlement of the actual transaction (i.e., real-time tracking of available real-time “services”, including offers provided through “media content”, including “promotions”, associated with a loyalty program and based on said tracking, wherein said tracking is based on qualifying purchases or “levels of rewards” for which a consumer may be “entitled”); [¶33: “promotions, such as coupons or advertisements”, provided at an opportune time, a time before conclusion of a fueling transaction such a “during the fueling transaction”, wherein a consumer has accumulated “levels of rewards [including points]” for which the consumer is “entitled”]

Regarding [a]-[j], Williams discloses identifying an actual transaction, including when fueling is complete and correlating completion of fueling with the actual transaction; [As depicted in ¶42, “once the transaction is complete, an indication thereof [correlation signal information of said complet[ion]”, is “sent to [a] cloud server” based on, as depicted in ¶56, “pump electronics provid[ing] information regarding the volume and monetary amount of fuel that was dispensed”, said signal provided by a surveillance system at the pump including a “sniffer”]





Williams does not explicitly disclose, as disclosed by Ding:
analyzing, at the processor, each of the plurality of transactions to identify at least an actual transaction and a test transaction from the plurality of transactions (i.e., analyzing patterns by applying artificial intelligence); [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]

extracting, at the processor, transaction details associated with the actual transaction, the transaction details including an actual purchase amount and payment instrument information; [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams, to include the advertisements such as coupons or mailers within a augmented or virtual reality context, at a physical location [a]-[j], as taught by Ding, to optimally match real-time promotional discount offers to present to a consumer user before the conclusion of a transaction. [¶¶32-33, 39]





Regarding claim(s) 13, the combination of Williams and Ding discloses: The computer-implemented method of claim 12. Regarding [a], Williams discloses identifying an actual transaction, including when fueling is complete and correlating completion of fueling with the actual transaction; [As depicted in ¶42, “once the transaction is complete, an indication thereof [correlation signal information of said complet[ion]”, is “sent to [a] cloud server” based on, as depicted in ¶56, “pump electronics provid[ing] information regarding the volume and monetary amount of fuel that was dispensed”, said signal provided by a surveillance system at the pump including a “sniffer”] 

Ding discloses [a]: wherein analyzing each of the plurality of transactions to identify at least an actual transaction and a test transaction includes examining each of the plurality of transactions for one or more symbols indicative of an actual transaction (i.e., determining whether a transaction is a test or non-test transaction).   [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams, to include the advertisements such as coupons or mailers within a augmented or virtual reality context, at a physical location [a], as taught by Ding, to optimally match real-time promotional discount offers to present to a consumer user before the conclusion of a transaction. [¶¶32-33, 39]

Regarding claim(s) 14, the combination of Williams and Ding discloses: The computer-implemented method of claim 12. Regarding [a], Williams discloses identifying an actual transaction, including when fueling is complete and correlating completion of fueling with the actual transaction; [As depicted in ¶42, “once the transaction is complete, an indication thereof [correlation signal information of said complet[ion]”, is “sent to [a] cloud server” based on, as depicted in ¶56, “pump electronics provid[ing] information regarding the volume and monetary amount of fuel that was dispensed”, said signal provided by a surveillance system at the pump including a “sniffer”] 

Ding discloses [a]: wherein analyzing each of the plurality of transactions to identify at least an actual transaction and a test transaction includes applying artificial intelligence to determine whether each of the plurality of transactions is an actual transaction or a test transaction (i.e., determining whether a transaction is a test or non-test transaction).   [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams, to include the advertisements such as coupons or mailers within a augmented or virtual reality context, at a physical location [a], as taught by Ding, to optimally match real-time promotional discount offers to present to a consumer user before the conclusion of a transaction. [¶¶32-33, 39]

Regarding claim(s) 15, the combination of Williams and Ding discloses: The computer-implemented method of claim 12. Williams discloses: wherein 
the one or more offers for selection provided at the user device at least include an offer to apply points to the reward account of the purchaser, [¶32: “providing media content” services to a mobile device user, such as a “phone” user to facilitate the use of “resources that may be used to effect the fueling transaction” such as “rewards” that may entitle a user “to an immediate  fuel discount”] and 
an offer to apply points to reduce the actual purchase amount associated with the single purchase (i.e., keeping track of loyalty points and applying them if the user is entitled to usage immediately);   applied in real time, and “[f]uelling will proceed at the new [discounted] price”; ¶36 also discloses that provided “coupons can be used immediately”]

Regarding claim(s) 16, the combination of Williams and Ding discloses: The computer-implemented method of claim 12. Williams discloses: wherein the single purchase is associated with a purchase of fuel at a fuel pump (i.e., a transaction is linked to a purchase of fuel at a fuel pump). [¶32-33: enhancing the customer’s experience during a fuel purchase]




Regarding claim(s) 17, the combination of Williams and Ding discloses: The computer-implemented method of claim 16.  Regarding [a], Williams discloses identifying an actual transaction, including when fueling is complete and correlating completion of fueling with the actual transaction; [As depicted in ¶42, “once the transaction is complete, an indication thereof [correlation signal information of said complet[ion]”, is “sent to [a] cloud server” based on, as depicted in ¶56, “pump electronics provid[ing] information regarding the volume and monetary amount of fuel that was dispensed”, said signal provided by a surveillance system at the pump including a “sniffer”] 

Ding discloses [a]: wherein analyzing each of the plurality of transactions to identify at least an actual transaction and a test transaction includes applying a surveillance system at the fuel pump to determine when fueling is complete and correlating the completion of fueling with the actual transaction (i.e., identifying a test transaction employing machine learning, consistent with Applicant specification, ¶23, which discusses the use of artificial intelligence in learning from patterns to determiner the difference between a test transaction and a non-test transaction); [¶87: employing a “confusion matrix” in association with “feature generation” generated by “machine learning techniques”, as described in ¶¶80-81, to differentiate between testing and non-testing transactions]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams, to include [a], as taught by Ding, to optimally differentiate between fraudulent and non-fraudulent transactions, reducing frictions in fueling station loyalty program loyalty programs. [¶¶60, 100]

Regarding claim(s) 18, the combination of Williams and Ding discloses: The computer-implemented method of claim 12. Williams discloses:  wherein the one or more offers are provided at a user interface of the user device (i.e., providing promotional offers or content at a user’s device). [¶32: “provid[ing] media content to [a] phone” of a “customer’s [phone]” to “enhance the customer’s experience”]

Regarding claim(s) 19, the combination of Williams and Ding discloses: The computer-implemented method of claim 12. Williams discloses [a]: wherein the one or more offers are provided as a voice message at the user device (i.e., providing timely media content).  [¶¶32-33: “provid[ing] media content [such as a voice/audio message encapsulated said media] to phone 20 (or to the display on fuel dispenser 10) during the fuel transaction” which may advise/alert a consumer customer of “rewards” that may deem the customer to be deserving of an “immediate fuel discount”]

Regarding claim(s) 20, the combination of Williams and Ding discloses: The computer implemented method of claim 12. Williams discloses: further comprising 
receiving the message at the processor from the loyalty platform (i.e., receiving loyalty messaging associated with a real-time offer provided during a fueling operation); [¶32: “providing media content” services to a mobile device user, such as a “phone” user to facilitate the use of “resources that may be used to effect the fueling transaction” such as “rewards” that may entitle a user “to an immediate  fuel discount”] and
generating an update to the actual transaction in real time based on the selection (i.e., updating a transaction in real time to apply a discount to the transaction, if a customer selects usage for immediate use); [¶33, which discloses that if a customer “accepts” a “discount”, the discount would be applied in real time, and “[f]uelling will proceed at the new [discounted] price”; ¶36 also discloses that provided “coupons can be used immediately”]

Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: Reany (US 2010/0318463): performing adjustments to a fuel-associated transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682